Citation Nr: 1515036	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  14-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation.

2.  Entitlement to an initial separate compensable rating for service-connected status post pacemaker implantation with atrial fibrillation.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and June 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 60 percent for service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence pertinent to the appeal decision in the February 11, 2015 Board decision was in VA's possession at the time of the decision, but not considered by the Board. 

2.  The Veteran's status post pacemaker implantation with atrial fibrillation is manifested as more than four episodes per year.

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected heart disorders.


CONCLUSIONS OF LAW

1.  The February 2015 decision of the Board is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

2.  The criteria for a separate 30 percent disability rating for status post pacemaker implantation with atrial fibrillation have been met for all periods on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7010 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).

These matters were originally before the Board in February 2015, at which time the Board issued a decision denying an initial rating in excess of 60 percent for service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation, granting an initial separate compensable rating for service-connected status post pacemaker implantation, and remanding the claim for a TDIU.  

Evidence pertinent to the appeal decision in the February 11, 2015 Board decision was in VA's possession at the time of the decision, but not considered by the Board.  In order to remedy any such potential error, the February 2015 Board decision is hereby vacated.

Accordingly, the February 11, 2015 Board decision is vacated and the decision below is issued in its place.  It is noted that in the decision below, the Board is granting an initial separate compensable rating for service-connected status post pacemaker implantation with atrial fibrillation.  As such, this decision continues the previous award of an initial separate compensable rating for service-connected status post pacemaker implantation with atrial fibrillation as reflected in the February 2015 rating decision.  

II.  Increased rating and TDIU Claims

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition herein regarding the claim for entitlement to a TDIU, no conceivable prejudice to the Veteran could result from this decision, and, thus, no discussion of compliance with the VCAA is necessary regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In February 2011, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support claims for service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claims.  The February 2011 VCAA notice was issued to the Veteran prior to the January 2014 rating decision from which the instant appeal arises.  The issue on appeal was readjudicated in the July 2014 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the increased rating claim for valvular heart disease status post aortic valve replacement and pacemaker implantation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)). 

Regarding the duty to assist in this case, the RO has obtained private and VA treatment records and the Veteran was afforded a VA examination in July 2014.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him.  The examination was adequate as it took into account the relevant history of his heart conditions, described the disabilities in sufficient detail, and provided a sufficient analysis, or explanation, as to the conclusion reached.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  

The Veteran is contesting the initial disability evaluation assigned following the grant of service connection.  In such a case, evidence of the present level of the disability is of primary concern.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)).  As to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Analysis

According to the January 2014 rating decision, the RO established service connection for valvular heart disease status post aortic valve replacement and pacemaker implantation rated as 60 percent disabling, effective from February 1, 2011.  Although the claim for an initial rating in excess of 60 percent is being remanded, the Board finds that a separate evaluation under the rating criteria for supraventricular arrhythmias is warranted.  

In this case, the rating code for implantable cardiac pacemakers is for consideration given that the Veteran's service-connected disability includes pacemaker implantation.  This code states that a 100 percent evaluation is appropriate for two months following hospital admission for implantation or reimplantation.  Thereafter, the Veteran is to be evaluated under the rating codes for supraventricular arrhythmias, ventricular arrhythmias, or atrioventricular block.  A minimum evaluation of 10 percent is appropriate.  38 C.F.R. § 4.104, Diagnostic Code 7018.  

A review of the evidence confirms the Veteran underwent placement of a permanent pacemaker in 2010. 

The rating criteria for both ventricular arrhythmias and atrioventricular blocks include consideration of METs and ejection fractions in more or less the same manner and with the same resulting evaluations as the rating criteria for valvular heart disease.  See 38 C.F.R. § 4.104, Codes 7000, 7011, 7015.  Therefore, a separate evaluation under either of these rating codes is prohibited.  38 C.F.R. § 4.14. 

The rating criteria for supraventricular arrhythmias do not address any of the symptomatology that is addressed in the rating criteria for valvular heart disease.  These rating criteria state that a 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  For permanent atrial fibrillation (lone atrial fibrillation), or, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Code 7010.  As none of the symptomatology for supraventricular arrhythmias is duplicative of or overlaps that for valvular heart disease, a separate evaluation under this rating criteria is warranted.  

A December 2012 report from Dr. J. T. reflects that the Veteran's underlying rhythm was atrial fibrillation.  The July 2014 VA examiner indicated that the Veteran experiences more than four episodes of atrial fibrillation per year.  Although, the VA examiner did not indicate how the episodes were documented, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a separate 30 percent evaluation under the rating criteria for implantable cardiac pacemakers and supraventricular arrhythmias.  38 C.F.R. § 4.104, Codes 7010, 7018.  See also Esteban v. Brown, 6 Vet. App. 259 (1994). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 

The Board finds that, resolving all reasonable doubt in favor of the Veteran, entitlement to separate 30 percent rating for atrial fibrillation is warranted.  This is the highest schedular rating available for atrial fibrillation.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating for any aspect of his service connected heart disability.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's atrial fibrillation are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2014).  The language of Diagnostic Code 7010 contemplates more than four episodes of atrial fibrillation per year, as is experienced by the Veteran.  Therefore, the Board declines to remand this matter for referral for extraschedular consideration because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular rating is adequate.  Accordingly, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

TDIU Legal Criteria

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  Specifically, the Veteran stated that he stopped working in 1999 due to his service-connected valvular heart disease. 

In the instant case, as a result of the decision above granting the Veteran a separate 30 percent rating for his service-connected status post pacemaker implantation with atrial fibrillation, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for valvular heart disease status post aortic valve replacement and pacemaker implantation, evaluated as 60 percent disabling, and for status post pacemaker implantation with atrial fibrillation, evaluated as 30 percent disabling.  Thus,  entitlement to a TDIU is considered on a schedular basis. 38 C.F.R. § 4.16(a). 

After a review of all the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected heart disabilities.

Weighing against the Veteran's claim for a TDIU is the July 2014 VA examination. During the examination, the Veteran reported that he walked 1.5 miles five days a week at the mall.  It was also noted that he tolerates it well with some fatigue.  The examiner stated that the Veteran could no longer actively participate in lawn service due to his age.  However, he further noted that the Veteran could easily work in a sedentary position and noted that the Veteran walks and does light weight lifting on a regular basis without difficulty.

In support of his claim for a TDIU, in January 2015 the Veteran submitted an opinion from J. G., a private vocational rehabilitation consultant/placement specialist.  J. G. reviewed the Veteran's claims file, discussed the Veteran's employment history, and conducted an extensive interview of the Veteran in December 2014.   It was indicated that the Veteran's past work experience was  working in the aircraft industry and as a manager and owner of a lawn and garden business and that he performed all aspects of that work.  At that time, the Veteran stated that he walks 1/4  to 1/2 blocks at a time and can lift less than 5 pounds at a time.  J. G.  opined that the Veteran's service-connected heart disease, along with the placement of a pacemaker, prevent him from gaining or maintaining any employment whatsoever.  He disagreed with the July 2014 VA examiner's opinion that the Veteran could engage in a sedentary job because, according to the December 2014 interview, the Veteran is only able to walk a short distance, sit for short periods, stand for short periods, and lift less than five pounds.  He further stated that even if the Veteran could secure a sedentary job, he would need to take off to take rests and it would be almost impossible to find an employer who could accommodate this.  In addition, J. G. noted that the income the Veteran would earn would be at a minimum wage due to his education level and lack of transferrable skill and would not provide him with an satisfactory income.  


The Board finds that opinion probative as it was based on an interview of the Veteran and a review of the Veteran's claims file and work history. The examiner discussed the effect of the Veteran's service-connected disabilities on his ability to work.  The examiner is shown to be qualified to render the opinion. 

The Veteran's March 2014 application for TDIU shows that he reported having a high school education and that he has worked in the yard and lawn service from 1982 to 1999 doing manual labor.


Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected valvular heart disease and status post pacemaker implantation with atrial fibrillation with consideration of his occupational and educational history.  Although the June 2014 VA examiner opined that the Veteran was employable, J. G. stated that the Veteran was unemployable and further opined that the Veteran's disabilities would significantly impair his employability even in sedentary job assignments.  

After a review of the entire record and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a TDIU is granted.


ORDER

The February 11, 2015 decision of the Board is vacated.

Entitlement to a separate rating of 30 percent for atrial fibrillation is granted 

A TDIU is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran contends that a higher rating is warranted for his service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation.  Specifically, the Veteran contends that he has chronic congestive heart failure as a result of his valvular heart disease.

The Veteran submitted additional evidence received in January 2015 regarding the symptomatology of his service-connected valvular heart disease status post aortic valve replacement and pacemaker implantation.  According to the recently submitted statement from J. G., he indicated that the Veteran has congestive heart failure which causes him to become dizzy and confused.  Additionally, P. H., a registered nurse and certified legal nurse consultant, reviewed the Veteran's claims file through September 2014 and indicated that she believes that the Veteran has chronic congestive heart failure.  She stated that her opinion was based on the fact that the Veteran was in complete heart block in December 2013 and has ongoing complaints of fatigue and dizziness due to his multiple cardiac issues.  Her statements also reflect review of treatment records dated in 1999 through 2002.  The Board notes that although chronic congestive heart failure was noted from 1999 through 2002, further diagnoses of chronic congestive heart failure have not been noted during the period on appeal.  There are isolated notations of congestive heart failure noted during the period on appeal, however, it is unclear whether these notations represent acute episodes of congestive heart failure or chronic congestive heart failure.  See private treatment report dated in April 2012.  Further, as noted in the July 2014 VA examination report, after review of the claims file and examination of the Veteran, the VA examiner specifically answered no regarding whether the Veteran had congestive heart failure.  Although the July 2014 VA examiner reported that the Veteran has some fatigue, he indicated that the Veteran's fatigue is mostly due to heaviness in his legs secondary to nonservice-connected varicose veins.

Given the statement from P. H. and the new private treatment records from J. G. indicating a worsening of the Veteran's symptoms, the Board finds that a remand is warranted to determine the current severity of the Veteran's service-connected valvular heart disease.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any private treatment records (non-duplicative of those already of record) relating to his valvular heart disease status post aortic valve replacement and pacemaker implantation and authorize releases if necessary.  All requests and responses should be associated with the claims file.

2.  Obtain and associate with the claims file all relevant VA treatment records from the Black Hills VAMC, dated from August 2014 to the present.  All requests and responses should be associated with the claims file.

3.  Afford the Veteran a VA examination to determine the current severity of the valvular heart disease status post aortic valve replacement and pacemaker implantation.  The entire claims file must be made available to the VA examiner.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran. 

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the valvular heart disease status post aortic valve replacement and pacemaker implantation in detail.  The examiner should specifically describe the Veteran's workload in METs and the resulting symptoms, and list the Veteran's ejection fraction, and provide information that addresses whether chronic congestive heart failure exists.  The examiner should also address whether the Veteran had any episodes of acute congestive heart failure at any time pertinent to the appeal. 

All necessary diagnostic testing should be conducted and commented upon by the examiner. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


